DETAILED ACTION

Remarks
This Office action is in response to the amendment filed on 06/16/2022. Claims 1-3 are still presently pending in the application.
The claim rejections 35 USC § 112 have been withdrawn in light of the amendment.
The claim rejections 35 USC § 101 have been withdrawn in light of the amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0362023 A1) (Kim hereinafter).
Regarding claim 1, Kim discloses an automatic parking management apparatus (Fig. 1, smart parking assist system 100), which is applied to a parking lot that allows an automatic parking control of automatically parking a vehicle, which is stopped at a start position, into a parking space (Fig. 2 is a diagram illustrating an example of the case in which automatic parking control is performed by a smart parking assist system), said automatic parking management apparatus configured to:
determine whether or not the vehicle is stopped in a predetermined range, defined as an area from which the automatic parking control may be started, when the automatic parking control is intended to be started; and cause the vehicle to move into the predetermined range, if it is determined that the vehicle is not stopped in the predetermined range ([0029], the automatic parking control unit may control the movement of the vehicle in a first period in which the movement of the vehicle is controlled from the position in which the parking space is set to the position in which the automatic parking control of the vehicle is started and in a second period in which the movement of the vehicle is controlled from the automatic parking control start position to an automatic parking control end position).
Regarding claim 2, Kim discloses the automatic parking management apparatus according to claim 1, as stated above, further configured to allow a start of the automatic parking control of the vehicle if it is determined that the vehicle is stopped in the predetermined range, and prohibit the start of the automatic parking control of the vehicle if it is determined that the vehicle is not stopped in the predetermined range ([0033], the automatic parking control may not be performed by the automatic parking control unit 120 because the vehicle does not correctly reach the automatic parking control start position).
Regarding claim 3, Kim discloses the automatic parking management apparatus according to claim 1, as stated above, wherein if it is determined that the vehicle is not stopped in the predetermined range, said automatic parking management apparatus is configured to output an instruction to move the vehicle into the predetermined range by automatic travel when the vehicle is stopped in an allowed area, which is set around the predetermined range, and output an instruction to move the vehicle into the predetermined range by manual travel when the vehicle is stopped outside the allowed area ([0057], if the automatic parking control unit 120 controls the vehicle in both the first period and the second period, the progress distance and the remaining distance are displayed so that the driver can easily recognize the automatic parking control state. If the vehicle is moved by the manual operation of the driver in the first period, the driver can intuitively perceive the remaining distance, thereby enabling the vehicle to reach the accurate automatic parking control start position).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/Examiner, Art Unit 3661